CONFIDENTIAL
[RETIRED PARTNER FORM]



APOLLO GLOBAL MANAGEMENT, LLC
2007 OMNIBUS EQUITY INCENTIVE PLAN
SHARE AWARD GRANT NOTICE


Apollo Global Management, LLC, a Delaware limited liability company (the
“Company” or “AGM”), pursuant to its 2007 Omnibus Equity Incentive Plan (the
“Plan”), hereby grants to the individual listed below (the “Participant”), the
number of Class A Shares of the Company set forth below (the “Shares”). This
Award of Shares is subject to all of the terms and conditions set forth in this
Share Award Grant Notice (“Grant Notice”) and in the Amended and Restated [ ]
Limited Partnership Agreement of [ ] (the “Carry Plan”), including, without
limitation, Exhibit [ ] attached thereto which includes the Share Award
Agreement (as the same may be amended, modified or supplemented from time to
time in accordance with the Carry Plan, the “Share Award Agreement”) (including,
without limitation, the transfer restrictions on the Shares set forth in the
Carry Plan and Share Award Agreement) and the Plan, all of which are
incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Grant Notice
and the Share Award Agreement.
Participant:
[ ]
Date of Grant:
[ ]
Total Number of Shares:
[ ] Shares
Purchase Price per Share:
$[ ]
Total Purchase Price:
$[ ]
Transfer Commencement Date:
[[February 15] OR [May 15] OR [August 15] OR [November 15]], 20[ ]
Vesting Schedule:
All Shares are fully vested upon grant, but no Shares are transferable by the
Participant until such time as provided in the Carry Plan and the Share Award
Agreement. See also Exhibit A to the Share Award Agreement.

By his or her signature, the Participant agrees to be bound by the terms and
conditions of the Plan, the Share Award Agreement and this Grant Notice, and to
file timely a Section 83(b) election with respect to the Participant’s grant of
the Shares substantially in the form attached hereto as Notice Annex A. The
Participant has reviewed the Carry Plan, the Share Award Agreement, the Plan and
this Grant Notice in their entirety, has had an opportunity to obtain the advice
of counsel prior to executing this Grant Notice and fully understands all
provisions of this Grant Notice, the Share Award Agreement, the Plan and the
Carry Plan. If this Grant Notice is not executed and returned to the Company on
or before [ ], and such failure continues for five business days after notice
thereof, this Award will be null and void ab initio and the Participant will
have no rights with respect to it and will forfeit any amounts that would have
been distributed to the Participant under the Carry Plan to fund the purchase of
Shares contemplated hereunder. No amendment or modification of this Grant Notice
shall be valid unless it shall be in writing and signed by all parties hereto.
APOLLO GLOBAL MANAGEMENT, LLC
PARTICIPANT
By:    
By:    
Print Name:
Print Name:
Title:
 
Address: 9 West 57th Street 
New York, NY 10019
 



Notice Annex A
SECTION 83(b) TAX ELECTION
This statement is being made under Section 83(b) of the Internal Revenue Code,
pursuant to Treasury Regulation Section 1.83‑2.
(1)    The taxpayer who performed the services is:
Name:    ____________________________________________
Address:    ____________________________________________
    ____________________________________________
Taxpayer ID No.:    ___________________________________
(2)    The property with respect to which the election is being made is
[________] Class A Shares of Apollo Global Management, LLC (the “Company”).
(3)    The property was transferred on [___________, 20____] (Date of Grant).
(4)    The taxable year for which the election is being made is the calendar
year [________].
(5)    One third (1/3) of the shares may be transferred by the taxpayer on each
of the first three anniversaries of the transfer commencement date.
(6)    The fair market value at the time of transfer (determined without regard
to any restriction other than a restriction which by its terms will never lapse)
is $______ per share.
(7)    The taxpayer paid $______ per share for the property described above.
(8)    A copy of this statement was furnished to the entity for which the
taxpayer rendered the services underlying the transfer of property.
(9)    This statement is executed on the ______ day of ____________, 20 _____.
By:    _________________________________________, Taxpayer

--------------------------------------------------------------------------------

(1)
THE TAXPAYER MUST FILE THIS COMPLETED FORM WITH THE INTERNAL REVENUE SERVICE
CENTER WITH WHICH TAXPAYER FILES HIS/HER U.S. FEDERAL INCOME TAX RETURNS WITHIN
30 DAYS OF THE TRANSFER OF THE ABOVE-DESCRIBED PROPERTY.

(2)
THE TAXPAYER MUST ALSO FILE A COPY OF THIS COMPLETED FORM WITH THE TAXPAYER’S
ANNUAL FEDERAL INCOME TAX RETURN.

(3)
THE TAXPAYER MUST ALSO FILE A COPY OF THIS COMPLETED FORM WITH THE SECRETARY OF
THE COMPANY.

--------------------------------------------------------------------------------



SHARE AWARD AGREEMENT
UNDER THE APOLLO GLOBAL MANAGEMENT, LLC
2007 OMNIBUS EQUITY INCENTIVE PLAN
This Award Agreement (this “Share Award Agreement”), dated as of the date (the
“Date of Grant”) set forth on of the Grant Notice associated with this Share
Award Agreement (the “Grant Notice”), is made by and between Apollo Global
Management, LLC, a Delaware limited liability company (the “Company”), [ ]
Advisors [ ], L.P. (“Advisors”) and the person named in the Grant Notice (the
“Participant”). Capitalized terms not defined herein shall have the meaning
ascribed to them in the Apollo Global Management, LLC 2007 Omnibus Equity
Incentive Plan, as the same may be amended, modified or supplemented from time
to time (the “Plan”). Where the context permits, references to the Company shall
include any successor to the Company. If the Grant Notice is not executed and
returned to the Company in accordance with its terms, this Award will be null
and void ab initio and the Participant will have no rights hereunder and will
forfeit any amounts that would have been distributed to the Participant under
the Amended and Restated Limited Partnership Agreement of [ ], as the same may
be amended, modified or supplemented from time to time (the “Carry Plan”) to
fund the purchase of Shares contemplated under the Grant Notice.
1.Grant of Shares. The Company hereby grants to the Participant that number of
Shares (the “Shares”) set forth in the Grant Notice, subject to all of the terms
and conditions of this Share Award Agreement and the Plan.
2.    Purchase Price. The purchase price per Share is set forth on the Grant
Notice.
3.    Book Entry; Certificates. At the sole discretion of the Administrator, the
Shares will be issued in either (i) uncertificated form, with the Shares
recorded in the name of the Participant in the books and records of the
Company’s transfer agent with appropriate notations regarding the restrictions
on transfer imposed pursuant to this Share Award Agreement, and following the
date such Shares become transferable the Company shall cause certificates
representing the Shares to be issued; or (ii) certificate form pursuant to the
terms of Section 6. Physical possession or custody of any Share certificates
that are issued shall be retained by the Company until such time as the Shares
are transferable. The Participant may be required to execute and deliver to the
Company a stock power with respect to the Shares and to deliver to the Company
any representations or other documents or assurances required pursuant to
Section 13.
4.    Lapse of Transfer Restrictions.
(a)    The Shares are fully vested on the Date of Grant. The Shares shall become
transferable by the Participant in accordance with the schedule set forth on
Exhibit A hereto (the period during which the restrictions on transferability
(other than such restrictions contained in Section 4(b)) are in effect, the
“Restricted Period”).
(b)    During the Restricted Period, the Shares may not, directly or indirectly,
be sold, assigned, transferred, pledged, hypothecated or otherwise disposed of
or encumbered. The transfer restrictions contained in the preceding sentence
shall not apply to (i) transfers to the Company, or (ii) transfers of Shares by
will or the laws of descent and distribution, or (iii) if approved by the
Administrator in its sole discretion, transfers of Shares in accordance with the
requirements of Instruction A.1.(a)(5) of Form S-8 under the Securities Act or
other applicable law. The approval contemplated by clause (iii) of the
immediately preceding sentence shall not be unreasonably withheld by the
Administrator with respect to a transfer of Shares by the Participant to a
Related Party (as defined in the Carry Plan) (which transfer may occur only with
the prior written approval of the Administrator), it being understood that the
Related Party shall be required to agree to be bound by the transfer
restrictions contained in the Plan, the Carry Plan and this Agreement that apply
to the Participant. The Participant hereby acknowledges that any attempt by the
Participant directly or indirectly to sell, assign, transfer, pledge,
hypothecate or otherwise dispose of or encumber the Shares in violation of this
Share Purchase Agreement shall be void ab initio. The Participant agrees and
acknowledges that (i) the provisions contained in this Section 4(b) are
reasonable as to terms, duration and remedy, (ii) the same protects the
legitimate interests of the Company and its Affiliates, imposes no undue
hardship on the Participant, and is not injurious to the public, (iii) the void
ab initio remedy provided for a violation of this Section 4(b) shall be
specifically enforceable in any court or arbitral tribunal with jurisdiction
upon short notice, and the Participant shall not pursue any action to have such
void ab initio remedy deemed unenforceable. Each of the Carry Plan and APH (as
defined in the Carry Plan) shall be third party beneficiaries with respect to
this Section 4(b).
5.    Rights as a Shareholder; Distributions. The Participant shall be the
record owner of the Shares until the Shares are sold or otherwise disposed of,
and shall be entitled to all of the rights of a shareholder of the Company,
including the right to vote such Shares and receive distributions paid with
respect to such Shares. Notwithstanding the foregoing, any non-cash
distributions shall be subject to the same restrictions on transferability and
encumbrance as the Shares with respect to which they were paid.
6.    Legend on Certificates. The Participant agrees that any certificate issued
for Shares (or, if applicable, any book entry statement issued for Shares) prior
to the lapse of any outstanding restrictions relating thereto shall bear the
following legend (in addition to any other legend or legends required under
applicable securities laws), subject to updating or modification by the Company
from time to time:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER AND RIGHTS OF REPURCHASE (THE “RESTRICTIONS”) AS SET FORTH IN THE
APOLLO GLOBAL MANAGEMENT, LLC 2007 OMNIBUS EQUITY INCENTIVE PLAN AND A SHARE
AWARD AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND APOLLO GLOBAL
MANAGEMENT, LLC, COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE COMPANY.
ANY ATTEMPT TO DISPOSE OF THESE SHARES IN CONTRAVENTION OF THE RESTRICTIONS,
INCLUDING BY WAY OF SALE, ASSIGNMENT, TRANSFER, PLEDGE, HYPOTHECATION OR
OTHERWISE, SHALL BE NULL AND VOID AND WITHOUT EFFECT AS PROVIDED BY SUCH PLAN
AND AGREEMENT.
7.    Share Award Agreement Subject to Plan. This Share Award Agreement is made
pursuant to all of the provisions of the Plan and the Carry Plan, both of which
are incorporated herein by this reference, and is intended, and shall be
interpreted in a manner, to comply therewith.
8.    Restrictive Covenants. The Participant agrees that the restrictive
covenants set forth in the [award letter provided to the Participant under the]
Carry Plan, are incorporated herein by reference as if contained herein. The
Participant understands, acknowledges and agrees that such restrictive covenants
apply to the Participant for the periods provided in such documents.
9.    Taxes.
(a)    Withholding. The Participant is responsible for all taxes and any
tax-related penalties the Participant incurs in connection with the Award. The
Company or its Subsidiaries or Affiliates shall be entitled to require a cash
payment by or on behalf of the Participant and/or to deduct, from other
compensation payable to the Participant, any sums required by U.S. federal,
state or local law (or by any tax authority outside the United States) to be
withheld or accounted for by the Company or its Subsidiaries or Affiliates with
respect to any Share. The Company in its discretion may require any other
available method to satisfy any withholding or tax obligations of the Company or
its Subsidiaries or Affiliates with respect to the Shares at the minimum
applicable rates.
(b)    Section 83(b) Election. The Participant acknowledges that the Company has
not advised the Participant regarding the Participant’s income tax liability in
connection with the grant of the Shares or with an election under Section 83(b)
of the Code with respect to the grant of the Shares. The Participant has
reviewed with the Participant’s own tax advisors the federal, state, local and
non-U.S. tax consequences of the transactions contemplated by this Share Award
Agreement. The Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. The
Participant understands that the Participant (and not the Company) shall be
responsible for the Participant’s own tax liability that may arise as a result
of the transactions contemplated by this Share Award Agreement. As a condition
to the effectiveness of this Award, the Participant is required to file timely
an election under Section 83(b) of the Code with respect to the grant of the
Shares. A form of Section 83(b) election is provided for this purpose as Notice
Annex A to the Grant Notice.
(c)    Section 409A Compliance. This Award is intended to be exempt from, or
comply with, Section 409A, and to be interpreted in a manner consistent
therewith. Notwithstanding anything to the contrary contained in this Share
Award Agreement, to the extent that the Administrator determines that the Plan
or a Share is subject to Section 409A and fails to comply with the requirements
of Section 409A, the Administrator reserves the right (without any obligation to
do so or to indemnify the Participant for failure to do so), without the consent
of the Participant, to amend or terminate the Plan and Share Award Agreement
and/or to amend, restructure, terminate or replace the Share in order to cause
the Share to either not be subject to Section 409A or to comply with the
applicable provisions of such section. To the extent necessary to avoid the
imposition of tax or penalty under Section 409A, any payment by the Company or
any Subsidiary or Affiliate to the Participant (if the Participant is then a
“specified employee” as defined in Code Section 409A(a)(2)(B)(i) and Treasury
Regulation §1.409A-1(i)(1)) of “deferred compensation,” whether pursuant to the
Plan or otherwise, arising solely due to a “separation from service” (and not by
reason of the lapse of a “substantial risk of forfeiture”), as such terms are
used in Section 409A, shall be delayed (to the extent otherwise payable prior to
such date) and paid on the first day following the six-month period beginning on
the date of the Participant’s separation from service under Section 409A (or, if
earlier, upon the Participant’s death). Each payment or installment due under
this Share Award Agreement is intended to constitute a “separate payment” for
purposes of Section 409A. In no event shall the Company or any Subsidiary or
Affiliate (or any agent thereof) have any liability to the Participant or any
other Person due to the failure of the Award to satisfy the requirements of
Section 409A.
10.    Governing Law; Arbitration; Waiver of Jury Trial. This Share Award
Agreement shall be governed by, interpreted under and construed and enforced in
accordance with, the laws of the State of Delaware (without regard to any
conflicts of laws principles thereof that would give effect to the laws of
another jurisdiction), and any dispute, controversy, suit, action or proceeding
arising out of or relating to this Award or any other Award, other than
injunctive relief, will, notwithstanding anything to the contrary contained in
Section 14(e) of the Plan, be settled exclusively by arbitration, conducted
before a single arbitrator in New York County, New York (applying Delaware law)
in accordance with, and pursuant to, the Employment Arbitration Rules and
Procedures of JAMS (“JAMS”). The decision of the arbitrator will be final and
binding upon the parties hereto. Any arbitral award may be entered as a judgment
or order in any court of competent jurisdiction. Either party may commence
litigation in court to obtain injunctive relief in aid of arbitration, to compel
arbitration, or to confirm or vacate an award, to the extent authorized by the
U.S. Federal Arbitration Act or the New York Arbitration Act. The Company and
the Participant will share the JAMS administrative fees, the arbitrator’s fee
and expenses. Each party shall be responsible for such party’s attorneys’ fees.
IF THIS AGREEMENT TO ARBITRATE IS HELD INVALID OR UNENFORCEABLE THEN, TO THE
EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, THE PARTICIPANT
AND THE COMPANY WAIVE AND COVENANT THAT THE PARTICIPANT AND THE COMPANY WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY
IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH AN AWARD
UNDER THE PLAN OR ANY MATTERS CONTEMPLATED THEREBY, WHETHER NOW OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AND AGREE THAT ANY
OF THE COMPANY OR ANY OF ITS AFFILIATES OR THE PARTICIPANT MAY FILE A COPY OF
THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND
BARGAINED-FOR AGREEMENT AMONG THE COMPANY AND ITS AFFILIATES, ON THE ONE HAND,
AND THE PARTICIPANT, ON THE OTHER HAND, IRREVOCABLY TO WAIVE THE RIGHT TO TRIAL
BY JURY IN ANY PROCEEDING WHATSOEVER BETWEEN SUCH PARTIES ARISING OUT OF OR
RELATING TO THIS AWARD AGREEMENT OR ANOTHER AWARD UNDER THE PLAN AND THAT ANY
PROCEEDING PROPERLY HEARD BY A COURT UNDER THIS AGREEMENT WILL INSTEAD BE TRIED
IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
11.    Share Award Agreement Binding on Successors. The terms of this Share
Award Agreement shall be binding upon the Participant and upon the Participant’s
heirs, executors, administrators, personal representatives, transferees,
assignees and successors in interest and upon the Company, its Affiliates and
its and their successors and assignees, subject to the terms of the Plan.
12.    No Assignment. Subject to the second sentence of Section 4(b), neither
this Share Award Agreement nor any rights granted herein shall be assignable by
the Participant other than (with respect to any rights that survive the
Participant’s death) by will or the laws of descent and distribution. No
purported sale, assignment, mortgage, hypothecation, transfer, pledge,
encumbrance, gift, transfer in trust (voting or other) or other disposition of,
or creation of a security interest in or lien on, any Shares or Shares by any
holder thereof in violation of the provisions of this Share Award Agreement or
the Plan will be valid, and the Company will not transfer any of said Shares or
Shares on its books nor will any Shares be entitled to vote, nor will any
distributions be paid thereon, unless and until there has been full compliance
with said provisions to the satisfaction of the Company. The foregoing
restrictions are in addition to and not in lieu of any other remedies, legal or
equitable, available to enforce said provisions. The Company may meet any of its
obligations with respect to the Award by causing such obligation to be satisfied
by one or more of its Subsidiaries or Affiliates.
13.    Compliance with Law; Necessary Acts. The Participant hereby agrees to
perform all acts, and to execute and deliver any documents, that may be
reasonably necessary to carry out the provisions of this Share Award Agreement,
including but not limited to all acts and documents related to compliance with
securities, tax and other applicable laws and regulations. The Company shall not
be obligated to transfer any Shares to the Participant free of a restrictive
legend if such transfer, in the view of the Administrator, could violate the
Securities Act or any other applicable law.
14.    Severability. Should any provision of this Share Award Agreement be held
by a court of competent jurisdiction to be unenforceable, or enforceable only if
modified, such holding shall not affect the validity of the remainder of this
Share Award Agreement, the balance of which shall continue to be binding upon
the parties hereto with any such modification (if any) to become a part hereof
and treated as though contained in this original Share Award Agreement.
Moreover, if one or more of the provisions contained in this Share Award
Agreement shall for any reason be held to be excessively broad as to scope,
activity, subject or otherwise so as to be unenforceable, then in lieu of
severing such unenforceable provision or provisions, it or they shall be
construed by the appropriate judicial body by limiting or reducing it or them,
so as to be enforceable to the maximum extent compatible with the applicable law
as it shall then appear, and such determination by a judicial body shall not
affect the enforceability of such provisions or provisions in any other
jurisdiction.
15.    Failure to Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this Share Award Agreement shall in no way be
construed to be a waiver of that provision or of any other provision hereof.
16.    Entire Agreement. This Share Award Agreement, the Grant Notice, the Carry
Plan and the Plan (collectively, the “Grant Documents”) contain the entire
agreement and understanding among the parties as to the subject matter hereof
and supersede all prior writings or understandings with respect to the grant of
Shares covered by this Award. The Participant acknowledges that any summary of
the Grant Documents provided by the Company or any of its Affiliates is subject
in its entirety to the terms of the Grant Documents. References herein or in the
Plan to this Share Award Agreement include references to its Exhibits, the Grant
Notice and its Annexes, and the Carry Plan and the attachments thereto that
pertain to this Award.
17.    Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or description of the contents of
any Section.
18.    Counterparts. This Share Award Agreement may be executed in any number of
counterparts, including via facsimile or PDF, each of which shall be deemed to
be an original and all of which together shall be deemed to be one and the same
instrument.
19.    Amendment. Except as otherwise provided in the Plan or Section 9(c), no
amendment or modification hereof shall be valid unless it shall be in writing
and signed by all parties to the Grant Notice.
20.    Disposition of Shares. Subject to applicable law, the Participant may
dispose of his or her vested Shares during any “window period” in which sales by
Company personnel are permitted, or otherwise pursuant to the terms of a 10b5-1
plan on the same terms as apply to the use of such plans by Company personnel,
subject to approval by the Company’s compliance department. The Shares are not
subject to the Company’s Share Ownership Policy.
21.    Acknowledgements and Representations. The Participant is acquiring the
Shares solely for the Participant’s own account, for investment purposes only,
and not with a view to or an intent to sell or distribute, or to offer for
resale in connection with any unregistered distribution, all or any portion of
the Shares within the meaning of the Securities Act and/or any other applicable
securities laws. The Participant has had an opportunity to ask questions and
receive answers from the Company regarding the terms and conditions of the Award
and the restrictions imposed on the Shares. The Participant has been furnished
with, and/or has access to, such information as he or she considers necessary or
appropriate for deciding whether to accept the Award. However, in evaluating the
merits and risks of an investment in the Company, the Participant has and will
rely upon the advice of his/her own legal counsel, tax advisors, and/or
investment advisors. The Participant is aware that Shares may be of no practical
value. The Participant has read and understands the restrictions and limitations
set forth in the Plan and this Share Award Agreement, which are imposed on the
Shares. The Participant confirms that the Participant has not relied on any
warranty, representation, assurance or promise of any kind whatsoever in
entering into this Share Award Agreement other than as expressly set out in this
Share Award Agreement or in the Plan. The Participant hereby accepts and agrees
to all of the terms and provisions of this Share Award Agreement, including its
Exhibits.
22.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Award (or future Awards that may be granted
under the Plan) and participation in the Plan by electronic means or to request
the Participant’s consent to participate in the Plan by electronic means. The
Participant hereby consents to receive such documents by electronic delivery
and, if requested, to agree to participate in the Plan through an online or
electronic system established and maintained by the Company or a third party
designated by the Company.
23.    Recoupment. The Participant, by accepting the Award, hereby acknowledges
and agrees that the Participant will be subject to any policy of general
applicability adopted by the Company pursuant to an applicable law or rule that
provides for the repayment or forfeiture of incentive compensation (including
but not limited to Awards), including, without limitation, as a result of a
required accounting restatement due to material noncompliance with a financial
reporting requirement.


Exhibit A
Transfer Schedule
The Restricted Period will lapse as follows: the Shares shall become
transferable (and the Restricted Period will lapse) with respect to one third
(1/3) of the Award on each of the first three anniversaries of the Transfer
Commencement Date set forth in the Grant Notice. Notwithstanding the foregoing,
fractional Shares shall not be deemed transferable until they accumulate to
equal one whole Share.

1

